Title: John Adams to Abigail Adams, 11 March 1781
From: Adams, John
To: Adams, Abigail


     
      My dear Portia
      Leyden March 11. 1781
     
     My Letters by Davis, Mr. Guild &c. are lost.—Pray did you get the Goods by Davis?
     
     This goes by Mr. De L’Etombe Consul of France, a worthy Man. He will do honour to his Country and good to ours.
     My Boys are both Students in the University of Leyden.—All well.—Write me by the Way of Spain, France, Holland, Sweeden and every other. Jones carried your Chest, Samson carried another.—Yours with more Tenderness than it would be wise, if it were possible to express.
     
      J.A.
     
    